DETAILED ACTION
Status of Claims
	Claims 1-4 are pending.
	Claims 3-4 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 18 October 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 2014-051701) in view of Takahashi (US 2021/0010147).  
Regarding claims 1-2, Sato discloses a metal film deposition apparatus (title) (= a film formation apparatus for forming a metal film), comprising:
Anode (11) [0030] (= an anode);
A solid electrolyte film (13) disposed between the anode (11) and a substrate that serves as a cathode (12) [0030]-[0031] (= a solid electrolyte membrane disposed between the anode and a substrate that serves as a cathode);
A power supply unit (14) connected between the anode (11), solution (L) and cathode (12) [0030]-[0031] (= a power supply device that applies a voltage between the anode and the cathode); 
A solution storage portion (15) that contains a metal ion solution (L) between the anode (11) and cathode (12) (Figure 1) [0010], [0031] (= a solution container that contains a solution between the anode and the solid electrolyte membrane, the solution containing metal ions), 
	A pump (17b) with pressure gauge (52) and arithmetic unit (30) that moves the moving unit (51) so as to control the relative moving amount between the solid electrolyte film (13) and the substrate [0042]-[0044] (= a pressure device that pressurizes the solid electrolyte membrane to the cathode side with a fluid pressure of the solution).
	The phrasing including “wherein a metal film is formed on a film formation region…contained in the solid electrolyte membrane” is directed towards the manner of operating the claimed device and does not differentiate the device claim from the prior art (MPEP § 2114 II).  Moreover, Sato discloses forming a metal coating on the surface of the substrate by applying voltage while pressurizing the surface of the substrate by the solid electrolyte membrane [0011]. The phrase including “an electric potential of the auxiliary cathode is lower than an electric potential of the anode” is claim language that is directed towards the manner of operating the device and does not differentiate the apparatus claim from the prior art.  The phrasing at most requires independent control of the electrical potential between an auxiliary cathode and the anode or cathode (claim 2). 
	Sato fails to disclose wherein the apparatus includes an auxiliary cathode. 
 	In the same or similar field, Takahashi discloses an apparatus for plating comprising auxiliary electrodes (72) positioned in a peripheral area of the film formation region to control the electric current from the anode [0027].  Takahashi discloses independent control of the auxiliary electrode (abstract, Figure 2).  The claimed “film formation region” is not particularly limiting.  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising an auxiliary cathode because Takahashi discloses utilizing independently controlled auxiliary cathodes or electrodes to control the electric current as it travels from the anode to the cathode.  Regarding the phrasing of “electric potential” of claims 1 and 2, the magnitude of the electric potential of any of the anode, cathode or auxiliary cathode is directed towards the manner of operating the claimed apparatus.  Moreover, the device of Sato in view of Takahashi teaches independent control of the electrodes and therefore is capable of performing the claimed variation of electric potential.  
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 2014-051701) in view of He (US 2014/0144781).  
Regarding claims 1-2, Sato discloses a metal film deposition apparatus (title) (= a film formation apparatus for forming a metal film), comprising:
Anode (11) [0030] (= an anode);
A solid electrolyte film (13) disposed between the anode (11) and a substrate that serves as a cathode (12) [0030]-[0031] (= a solid electrolyte membrane disposed between the anode and a substrate that serves as a cathode);
A power supply unit (14) connected between the anode (11), solution (L) and cathode (12) [0030]-[0031] (= a power supply device that applies a voltage between the anode and the cathode); 
A solution storage portion (15) that contains a metal ion solution (L) between the anode (11) and cathode (12) (Figure 1) [0010], [0031] (= a solution container that contains a solution between the anode and the solid electrolyte membrane, the solution containing metal ions), 
	A pump (17b) with pressure gauge (52) and arithmetic unit (30) that moves the moving unit (51) so as to control the relative moving amount between the solid electrolyte film (13) and the substrate [0042]-[0044] (= a pressure device that pressurizes the solid electrolyte membrane to the cathode side with a fluid pressure of the solution).
	The phrasing including “wherein a metal film is formed on a film formation region…contained in the solid electrolyte membrane” is directed towards the manner of operating the claimed device and does not differentiate the device claim from the prior art (MPEP § 2114 II).  Moreover, Sato discloses forming a metal coating on the surface of the substrate by applying voltage while pressurizing the surface of the substrate by the solid electrolyte membrane [0011]. The phrase including “an electric potential of the auxiliary cathode is lower than an electric potential of the anode” is claim language that is directed towards the manner of operating the device and does not differentiate the apparatus claim from the prior art.  The phrasing at most requires independent control of the electrical potential between an auxiliary cathode and the anode or cathode (claim 2). 
	Sato fails to disclose wherein the apparatus includes an auxiliary cathode. 
 	He discloses an electroplating apparatus for dynamic current distribution control comprising secondary thief cathodes (415) for controlling the electrical current environment using one or more power supplies (431) (title, abstract, [0028], [0047], [0068]).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising an auxiliary cathode because He discloses an electroplating apparatus for dynamic current distribution control comprising secondary thief cathodes for controlling the electrical current environment using one or more power supplies (431) (title, abstract, [0028], [0047], [0068]-[0069]).  Regarding the phrasing of “electric potential” of claims 1 and 2, the magnitude of the electric potential of any of the anode, cathode or auxiliary cathode is directed towards the manner of operating the claimed apparatus.  Moreover, the device of Sato in view of He teaches independent control of the electrodes and therefore is capable of performing the claimed variation of electric potential.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795